Citation Nr: 1224792	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO. 06-11 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) with alcohol dependence, currently rated 50 percent disabling, allegedly claimed on both schedular and extraschedular bases. 

2. Entitlement to higher initial evaluations for pancreatitis with pancreatic cyst than the zero percent assigned from April 3, 2006, and than the 30 percent assigned from September 13, 2010. 

3. Entitlement to a higher initial evaluation for lumbar isthmic spondylolisthesis than the 10 percent assigned effective October 27, 2004. 

4. Entitlement to an earlier effective date for service connection for lumbar isthmic spondylolisthesis.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 
6. Entitlement to service connection for degenerative joint disease of the lumbar spine, including as secondary to lumbar isthmic spondylolisthesis and/or other service-connected disabilities. 

7. Entitlement to service connection for degenerative disk disease of the lumbar spine, including as secondary to lumbar isthmic spondylolisthesis and/or other service-connected disabilities. 

8. Entitlement to service connection for lumbar radiculopathy, including as secondary to lumbar isthmic spondylolisthesis and/or other service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Carl K. Price, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1967 to May 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio (rating decision issued November 2005), and Nashville, Tennessee (rating decisions issued December 2008 and January 2012).
 
The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing conducted between the Nashville RO and the Board Central Office. A transcript of that hearing is of record. 

The issue of entitlement to an earlier effective date for service connection for pancreatitis with pancreatic cyst has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The Board also notes that in the course of appeal the Veteran's authorized representative has made arguments for the need for assistance in receiving care from VA in a timely fashion including potentially transportation to VA facilities for aid in treating pancreatic attacks as well as for aid in documenting such attacks and their frequency in furtherance of his claims. Such questions of desired care for service-connected disabilities should be directed to the Veterans Health Administration, including local VA clinics or medical centers, for assistance. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Veteran's authorized representative in a February 2012 submission informed that neither the Veteran nor the authorized representative had received a copy of the supplemental statement of the case (SSOC) issued in January 2012, and that they were only able to learn of the issuance based on receipt of the SSOC by the office of the Veteran's United States Senator. The Board believes that remand is warranted in part to afford the Veteran a copy of this SSOC and to afford him a new SSOC, both because of some deficiencies in the January 2012 SSOC, as discussed infra, and because this reported non-receipt of the January 2012 SSOC by the Veteran and his authorized representative. A supplemental statement of the case must be furnished to the appellant and his representative when additional pertinent evidence is received after a supplemental statement of the case is issued. 38 C.F.R. § 19.31 (2011).

The Veteran's authorized representative also argued that remand instructions were violated by the RO having obtained VA examinations prior to obtaining VA treatment records. However, notwithstanding to the representative's assertions, the Board's remand instructions did not explicitly require that treatment records be obtained prior to requested examinations. The Board does not believe that wholly new examinations are warranted on that basis, in the absence of colorable arguments put forth showing actual, substantive prejudice to the Veteran in outcomes reached. Nonetheless, because changes in claimed disabilities may be evidenced by more recently obtained treatment records, the Board believes that some additional records review by the November 2011 VA examiner who addressed the Veteran's claimed low back disability is justified in this case. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one). The claims file is accordingly to be returned to the November 2011 examiner for addendum opinions, as directed below. 

The Veteran's authorized representative has raised or attempted to raise numerous issues in several filings in the course of appeal following the Board's February 2011 remand. The Board herein addresses issues raised relevant to the present development of the appealed claims. 

As noted by the representative, there is some apparent contradiction between the January 2012 SSOC and a January 2012 RO rating action, both addressing issues of increased evaluation for pancreatitis with pancreatic cyst, increased evaluation for PTSD, and service connection for lumbar spine disability. The rating action and SSOC are dated on the same date in January 2012 and signed by the same Decision Review Officer (DRO), and a greater degree of coordination referencing the rating decision within the SSOC would have aided the reader. The apparent failure to supply a SSOC to the representative (as discussed in the above initial paragraph of this remand) may well have further compromised the representative's thence second-hand understanding of that document. 

The January 2012 rating action granted a higher initial evaluation of 30 percent disabling for the Veteran's pancreatitis with pancreatic cyst, effective from September 13, 2010, whereas the SSOC merely concluded that the 30 percent evaluation was "confirmed and continued" without recognizing that an increased evaluation had been granted. This apparent contradiction, while not technically implicating any error under the law on the part of the RO, would certainly be confusing to the layperson, and the Veteran's representative did expressed some consternation with the SSOC's "confirmed and continued" finding. Additionally, the representative asserted that the SSOC failed to make a finding as to the effective date of the grant of increased rating. This is technically true, but only because the DRO in the SSOC did not recognize a higher initial rating in the course of appeal. Rather, only in the January 2012 rating action did the RO assign the effective date for a higher initial rating for pancreatitis with pancreatic cyst. 

Other pertinent issues raised by the authorized representative related to the January 2012 SSOC are scope of claim issues. The representative in effect contended that the RO failed to address TDIU vis-à-vis the claim for increased rating for PTSD with secondary alcohol abuse. The TDIU issue is herein listed as a new issue included among those presently on appeal, as part of the appealed increased rating claims. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (an expression of unemployability related to claimed disabilities is to be considered an implied claim for TDIU). 

The representative also contended that with the January 2012 rating action granting service connection for isthmic spondylolisthesis at L5-S1, the RO in the January 2012 SSOC failed to address questions of secondary service connection for the remaining low back disabilities - degenerative disk disease and stenosis of the lumbar spine with left lower extremity radiculopathy - as secondary to the isthmic spondylolisthesis. This theory of entitlement - secondary service connection - should be considered by the RO with issuance of a new SSOC, prior to Board review. Prior to such review, a VA examination addendum or an additional VA examination is required to address questions of secondary aggravation or causation by service-connected spondylolisthesis. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

Also in submitted statements following the January 2012 RO rating action granting service connection of isthmic spondylolisthesis at L5-S1, the Veteran's authorized representative expressed disagreement both with the initial 10 percent rating assigned and with the October 27, 2004, effective date of service connection. Those disagreements downstream from the grant of service connection require the RO's issuance of a statement of the case (SOC) responsive to the representative's initiation of appeal of those issues. The RO has yet to issue a responsive Statement of the Case (SOC). Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that these issues remains pending in appellate status (see 38 C.F.R. § 3.160(c) (2011) ) and require further action. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2011). In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal. 38 C.F.R. § 20.200 (2011). The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

While the Veteran's representative has disagreed with the effective date assigned with the grant of a higher initial rating of 30 percent for pancreatitis with pancreatic cyst, the Board notes that this is in essence the same as the Veteran's appeal for higher initial ratings for pancreatitis with pancreatic cyst. The appeal is from the grant of service connection for pancreatitis with pancreatic cyst, with a zero percent rating assigned from April 3, 2006, and a 30 percent rating assigned from September 13, 2010. 38 C.F.R. § 3.400 (2011). 

On the VA Form 9 submitted by the authorized representative in February 2012, a box was marked indicating the desire for a Board videoconference hearing. However, as stated in the introduction above, the Veteran already presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in December 2010. The Board notes that the Veteran is not entitled to another hearing before the Board on the same appellate issues as a matter of course. In fact, the language of the applicable statute and regulation state in pertinent part that "[a]n appellant....may request a hearing...." (emphasis added). 38 C.F.R. § 20.703 (2011). The Veteran was by the December 2010 hearing already afforded the opportunity to address claims then the subject of appeal. The Veteran and his representative have not stated why the first hearing was insufficient or why another hearing is necessary as to those issues then on appeal: entitlement to an increased evaluation for PTSD with alcohol dependence, entitlement to a higher initial disability rating for pancreatitis with pancreatic cyst, and entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbar spine. 

As discussed above, the issues the subject of Manlincon remand are not within the Board's jurisdiction beyond the Board's issuance of the Manlincon remand, and hence are not yet properly the subject of a Board hearing request, and will not be until such time as an appeal of those claims is perfected. 38 C.F.R. § 20.703 (2011). The only new issues thus ripe for a Board hearing and for which a Board hearing has not already been afforded the Veteran, are the claims for service connection for additional low back disabilities as secondary to the now service-connected lumbar spondylolisthesis. Accordingly, the Board at the present time recognizes and remands for a further Board hearing only the claims for service connection for additional low back disabilities as secondary to the now service-connected lumbar spondylolisthesis.

The Veteran may be at liberty to discuss additional issues at the requested hearing, but the Veteran and his representative are hereby advised that discussing at a new Board hearing issues already addressed at the prior Board hearing in December 2010 will result in three Veterans Law Judges (VLJs) having to review those issues, by the necessitated ensuing complication of a panel Board decision and associated delays in appellate review. When two hearings have been held by different VLJs concerning the same issue or issues, the law requires that the Board assign a third VLJ to decide that issue or issues because a proceeding before the Board must be assigned either to an individual VLJ "or to a panel of not less than three members of the Board." 38 U.S.C. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2011). In Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011), the United States Court of Appeals for Veterans Claims (Court) recently held that under § 20.707, a claimant must be afforded an opportunity for a hearing before all the Board members who will ultimately decide his appeal. Thus, if the claimant's appeal is assigned to a Board panel, that claimant must be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case, thus necessitating the further offer of a third Board hearing. Id. These additional adjudicative requirements necessarily delay Board review.

Since the case is being remanded for further development of the evidence, the Veteran and his attorney will have another opportunity after the development of the evidence on remand is accomplished and after a SSOC is issued to request another Board hearing at that time and any such request should include the reasons that an additional hearing before the Board is necessary. Accordingly, the Veteran's current request for another hearing addressing those issues already the subject of the December 2010 hearing is denied. 38 U.S.C.A. § 7107 ; 38 C.F.R. §§ 20.703 , 20.1304.

Parenthetically, the Board notes that the Veteran's authorized representative in a May 2012 email argued that the effective date for service connection for a back condition should be in 1988 based on clear and unmistakable error in the original denial of claim by the RO, notwithstanding a subsequent denial of the claim by the Board. The Board here advises the Veteran's authorized representative that such a claim of CUE in a prior RO decision is barred as a matter of law where there is a subsequent denial of the claim by the Board, because the RO's denial of claim is subsumed in the Board's subsequent denial. See 38 C.F.R. § 20.1104 ; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 (1997).


Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran and his authorized representative, at their last known addresses of record, copies of both the January 2012 RO rating action and the January 2012 SSOC and their respective transmittal letters. Follow up with the Veteran's authorized representative to assure that these have been received.

2. Afford the Veteran and his authorized representative updated VCAA / 38 C.F.R. § 3.159(b) notice, to inform the Veteran of the evidence necessary to substantiate his claims the subject of this remand. The letter should address service connection including as secondary to service-connected disability, pursuant to 38 C.F.R. § 3.310, including based on aggravation. The letter should also address higher initial rating claims and increased rating claims, the claim raised for TDIU, and claims for earlier effective dates both for service connection and increased rating. Request that the Veteran provide detailed statements informing of the current status and symptoms of each of his claimed disabilities, and how he believes the disorders claimed for service connection may have begun in service or may have been aggravated in service, or how they may otherwise be related to service, or how they may have been caused or aggravated by service-connected disability. Also ask him to provide additional information or evidence regarding any testing or treatment received for his claimed disabilities the subject of this remand. 

Regarding his pancreatitis with pancreatic cyst, advise the Veteran and his representative that they should endeavor to submit medical documentation or other corroborating evidence of the frequency and severity of symptoms as has been alleged, as well as of treatments undergone for pancreatitis with pancreatic cyst. 

Afford the Veteran and his authorized representative the opportunity to further address the appealed claims, and to submit additional evidence. Any responses and evidence received should be associated with the claims file, and any indicated development should be undertaken.

3. With the Veteran's assistance, as appropriate, obtain and associate with the claims file records of VA or private treatment to the extent not yet already obtained and associated with the claims file.

4. Contact the examiner who conducted the November 2011 examination addressing the claimed low back disability. The claims folders must be made available to the examiner for review. The examiner should be asked to answer the following: 

a. Separately (for each distinct disability) for the Veteran's claimed degenerative joint disease of the lumbar spine, degenerative disk disease of the lumbar spine and any lumbar stenosis, and lumbar radiculopathy, is it at least as likely as not (i.e., is there at least a 50 percent probability) that disorder was caused or aggravated (permanently increased in severity) by his service-connected isthmic spondylolisthesis at L5-S1, or by any of his other service-connected disabilities, inclusive of PTSD with alcohol dependence and pancreatitis with pancreatic cyst. To the extent possible, the examiner should differentiate low back disability solely due to other causes, such as any disability which may have resulted from post-service injuries including work-related injuries, such as those documented in private hospitalization, surgical, and treatment records contained within the claims files. 

The examiner should note that an addendum is required because these specific questions were not answered in the November 2011 examination report. 

b. A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.

c. The examiner should also provide any additional addenda to the November 2011 examination report which may be indicated based on his review of the expanded evidentiary record, inclusive of a more complete record of VA and/or private treatments. 

d. If any opinion and supporting rationale cannot be provided without medically unsupported speculation mere conjecture, the examiner should clearly explain why this is so for each opinion and supporting rationale not provided.

5. If the RO is unable to obtain the requested addendum opinion from the November 2011 VA lumbar spine examiner, then an additional VA examination for compensation purposes must be obtained to address the questions posed in the above remand instruction 5. 

6. The RO should then consider whether an additional examination is warranted to address TDIU. The sufficiency of VA examinations in November 2011 should be considered, including in particular the VA psychiatric examination afforded the Veteran in November 2011. 

7. Thereafter, the RO should readjudicate the remanded claims of entitlement to an increased evaluation for PTSD with alcohol dependence; entitlement to higher initial evaluations for pancreatitis with pancreatic cyst; entitlement to service connection for lumbar degenerative disk disease, lumbar degenerative disk disease, and lumbar radiculopathy, all including as secondary to service-connected disabilities; and entitlement to TDIU. If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

8. The RO should issue a statement of the case (SOC) to the Veteran and his authorized representative addressing the issues of entitlement to a higher initial rating and an earlier effective date for service connection for lumbar isthmic spondylolisthesis. The Veteran must be advised of the time limit for filing a substantive appeal. 38 C.F.R. § 20.302(b) . Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

9. The Veteran should be afforded a videoconference hearing before the next available Veterans Law Judge to address the claims for service connection for additional low back disabilities as secondary to the now service-connected lumbar spondylolisthesis, if those claims have not already been granted at the RO level, as well as to address any additional claims for which an appeal has been perfected which have not already been addressed at the prior Board hearing in December 2010.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


